Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 1 of 28 PageID 8142




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    ANTHONY COOK, MICAH BELLAMY, and                CASE NO.: 6:17-cv-891-ORL-
    MAURICE JONES, As Personal Representative                40KRS
    and on behalf of the Estate of Kailyn Jones,
    each individually and on behalf of all others
    similarly situated,

          Plaintiffs,
    v.

    GOVERNMENT EMPLOYEES
    INSURANCE COMPANY and GEICO
    GENERAL INSURANCE COMPANY,

         Defendant.
    ____________________________________/

    ANTHONY LORENTI and ASHLEY BARRETT,             CASE NO.: 6:17-cv-1755-PGB-
    each individually and on behalf of all others             40DCI
    similarly situated,


          Plaintiffs,
    v.

    GEICO INDEMNITY COMPANY,

         Defendant.
    ____________________________________/
            PLAINTIFFS’ MOTION FOR APPROVAL OF ATTORNEYS’ FEES
              AND COSTS AND NAMED PLAINTIFFS’ SERVICE AWARDS
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 2 of 28 PageID 8143




             Plaintiffs Anthony Cook, Micah Bellamy, Maurice Jones, Anthony Lorenti, and Ashley

    Barrett (together “Plaintiffs”), file this Motion for Approval of Attorneys’ Fees and Costs and

    Named Plaintiffs’ Service Awards.       Pursuant to the settlement agreement (“Settlement

    Agreement” or “Settlement”) between the parties, Defendants Government Employees

    Insurance Company, GEICO General Insurance Company, and GEICO Indemnity Company

    (together, “GEICO” or “Defendants”) do not oppose this motion.

        I.      CONCISE STATEMENT OF THE PRECISE RELIEF REQUESTED AND
                BASIS FOR REQUEST

             As provided by the Settlement Agreement (Doc. 199-1, at ¶¶43-46) preliminarily

    approved by the Court (Doc. 201), Plaintiffs request that the Court approve attorneys’ fees of

    $5,600,000 and reimbursement of costs of $225,000 to the law firms Normand Law PLLC,

    Hall & Lampros, LLP, Pratt Clay, LLC, Christopher J. Lynch, P.A., and Southern Atlantic

    Law Group, PLLC (together “Class Counsel”), and service awards of $10,000 for each Named

    Plaintiff (i.e., Anthony Cook, Micah Bellamy, Maurice Jones, Anthony Lorenti, and Ashley

    Barrett).

             The requested fees, costs, and service awards were negotiated at arm’s length between

    the parties after all other terms of the Settlement were reached, were agreed to by Defendants

    as part of the Class Action Settlement, and are reasonable under the “percentage of the benefit”

    method adopted by the Eleventh Circuit in Camden I Condominium Ass'n, Inc. v. Dunkle, 946

    F.2d 768 (11th Cir. 1991). See Declaration of Jacob Phillips attached as Exhibit C to Motion

    for Final Approval of Settlement (“Phillips Decl.”) at ¶¶32-33; Declaration of Rodney Max

    attached as Exhibit D to Motion for Preliminary Approval (Doc. 197-4) at ¶13. Class notice

    was made to over 287,000 class members (“Class Members”), and no Class Member has



                                                   1
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 3 of 28 PageID 8144




    objected to any aspect of the Settlement, including the requested amounts of attorneys’ fees,

    costs, or service awards.1

        II.      FACTUAL BACKGROUND

              This case involves allegations that Defendants breached private passenger auto

    insurance policies issued to Plaintiffs and similarly-situated Florida insureds by failing to

    include the full amount of title transfer and registration/license plate transfer fees (“Transfer

    Fees”) in payments for covered total loss autos. See Docs. 71, 118. Plaintiffs alleged that

    Defendants’ insurance policies required payment of “actual cash value” (“ACV”) upon the

    total loss of a covered auto and defined ACV as the “replacement cost of the auto.” Plaintiffs

    also alleged such Transfer Fees are necessary costs to replace an auto in the State of Florida,

    and are therefore components of ACV and required to be paid by Defendants to their insureds

    pursuant to the policies. Phillips Decl. at ¶¶8-9. Defendants’ practice and procedure in Florida

    was to not include Transfer Fees in calculating and issuing ACV payments to insureds

    following the total loss of a covered auto. Id. at ¶10. This class action was filed to recover

    such unpaid Transfer Fees from Defendants on behalf of insureds who suffered a total loss of

    their non-leased vehicle. Plaintiffs alleged that to transfer title of an auto, the State of Florida

    imposes a minimum fee of $75.25. Id. at ¶11. In addition, Plaintiffs alleged that to transfer

    registration of an auto, the State of Florida imposes a minimum fee of $4.60 (including a $0.50

    branch fee) in all but two counties during the relevant time-period. Id.

              When the lawsuits were filed, no Florida court had ruled on whether Transfer Fees are


    1
     The deadline for objections was May 18, 2020 for 287,441 class members (over 99.9% of the class). On May
    11, 2020, the Court approved (Doc. 208) supplemental notice to an additional 268 class members (less than 0.1%
    of the class), with an objection and opt out deadline of June 10, 2020.



                                                          2
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 4 of 28 PageID 8145




    included in the actual cash value or replacement costs on total loss vehicles. The Florida statute

    § 626.9743 relating to total losses was silent on any duty to make such payments. The initial

    suit was filed on May 17, 2017. Id. at ¶4.

                   A. Litigation and Discovery History.

           This consolidated class action has been contested at every stage. Motions practice

    included multiple motions to dismiss, multiple motions to strike pleadings, a motion to strike

    expert testimony, competing motions for summary judgment, a motion for protective order,

    motions to compel discovery, a motion for class certification, and a motion to reconsider class

    certification. Phillips Decl. at ¶¶15-24. This case included complex and difficult issues related

    to class certification – including an attempt by GEICO to reconsider class certification – which

    were exacerbated by voluminous and complex data which required sophisticated and

    painstaking analysis. The results of this analysis were hotly contested and thoroughly litigated.

    The case was also complicated because it involved five Plaintiffs and three Defendants, and

    over 287,000 Class Members. Id. at ¶¶20-22, 24. Moreover, it included issues related to

    intervention and substitution of class representatives, which are novel and underdeveloped area

    of class action law. Id. at ¶20. The case also included extensive briefing on the cross-motions

    for summary judgment, discovery motion practice, providing clear and robust notice, and

    issues of personal jurisdiction, pleadings standards, and more. Id. at ¶¶15-24.

           The parties took 17 depositions in four states and the District of Columbia, including

    class representatives, corporate representatives, and expert witnesses. Id. at ¶¶13-14. Plaintiffs

    reviewed over 43,000 pages of documents produced by Defendants and served five sets of

    interrogatories, six sets of document requests, and requests for admission. Id. Plaintiffs




                                                    3
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 5 of 28 PageID 8146




    analyzed millions of lines of data involving over 287,000 total loss claims. Declaration of

    Jeffrey Martin in Support of Motion for Preliminary Approval (Doc. 197-3) (“Martin Decl.”)

    at ¶8. Class notice has been completed relating to over 287,000 claims. Phillips Decl. at ¶12.

                     B. The Proposed Settlement.

            In the Settlement Agreement, Defendants agreed to: (1) make payment of $79.85

    (consisting of $75.25 in title transfer fees, $4.10 in tag transfer fees, and $0.50 in branch fees2),

    plus prejudgment interest at the applicable rate, to each member of the Settlement Class who

    submits a valid claim pursuant to the conditions set forth in the notice provisions of the

    Settlement Agreement; (2) expand the class to include approximately 37,477 additional Class

    Members; and (3) change their practice and procedure, for the benefit of their insureds in the

    State of Florida, to include Transfer Fees of at least $79.85 on all first-party total loss claims

    upon approval of the Settlement. Phillips Decl. at ¶¶34-35. This change in business practice

    went into effect on January 1, 2020. Id. at ¶35.

                              1.       Settlement Includes Approximately $61.9 Million In
                                       Monetary Value, and Greater than 100% of Damages
                                       Requested in the Complaint.

            Plaintiffs submitted uncontroverted expert testimony showing that the monetary value

    of all claims under the terms of the Settlement Agreement for Transfer Fees and prejudgment

    interest is approximately $ 61.9 million, which includes: (1) approximately $27.54 million in

    cash available for claimants for unpaid Transfer Fees; (2) $28.76 million in prospective relief

    resulting from GEICO changing its practice and procedure to pay Transfer Fees going forward



    2
      The branch fees are an additional component of damages beyond what was originally requested by Plaintiffs in
    their Complaint and awarded by the Court in its Order granting summary judgment to Plaintiffs.



                                                          4
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 6 of 28 PageID 8147




    (this amount includes a calculation only for the first five years of the changed practice and

    procedure); and (3) $5.6 million in attorneys’ fees, if such attorneys’ fees are approved by the

    Court.3 Martin Decl. at ¶10. The Settlement Class is also a larger class than the class originally

    certified by the Court, thereby offering greater relief to significantly more Florida insureds.4

    Moreover, pursuant to the Settlement, GEICO began paying Transfer Fees on total loss claims

    on January 1, 2020. Phillips Decl. at ¶35. This change in practice will have resulted in over

    $2.2 million in Transfer Fee payments to total loss insureds by the June 17, 2020 hearing on

    final approval. See Martin Decl. at ¶9 (first 12-months benefit of change in practice is $4.88

    million, making benefit for 5 ½ months approximately $2.24 million).

                               2.       Plaintiffs and Class Counsel Succeeded In Obtaining for
                                        Claimants Greater than 100% of the Relief Originally
                                        Requested, and in Spite of Contrary Authority in Certain
                                        Other Cases.

             This Settlement provides final resolution and greater than 100% of the damages

    requested for claims as to which there is presently mixed authority. Additionally, the central

    merits question presented by this case is the subject of a pending appeal in another case. While

    the majority of cases in Florida to consider claims similar to Plaintiffs’ claims here have held




    3
      The total monetary value is reached by multiplying the class size by $79.85 in Transfer Fees, and then adding
    prejudgment interest. Plaintiffs applied the prejudgment interest rate set by the State of Florida during the time
    relevant to each individual claim. Martin Decl. at ¶14.
    4
      The Settlement provides an expanded settlement class and prospective relief. The certified settlement class
    includes (1) all Government Employees Insurance Company and GEICO General Insurance Company Florida
    insureds who submitted a physical damage claim with respect to a covered owned (i.e., not leased) vehicle during
    the period May 17, 2012 through April 4, 2019 that resulted in a total loss claim payment; and (2) all GEICO
    Indemnity Company Florida insureds who submitted a physical damage claim with respect to a covered owned
    (i.e., not leased) vehicle during the period October 10, 2012 through April 4, 2019 that resulted in a total loss
    claim payment. The expanded class includes those same Class Members but extends the class period through and
    including the date on which the proposed preliminary approval Order is entered. The expanded period provides
    relief for approximately 37,477 additional claims and $2.96 million in settlement funds. Martin Decl. at ¶ 15.



                                                            5
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 7 of 28 PageID 8148




    in favor of such claims,5 some courts have found that title transfer fees are not owed under an

    ACV insurance contract. Phillips Decl. at ¶¶26-27. For example, in Schenck v. Windhaven

    Ins. Co., No. 16-2018-CA-000023 (Fla. Cir. Ct. Duval Cty. May 17, 2019), a Florida court

    granted the defendant insurance company’s motion to dismiss claims for title and license plate

    transfer fees. Likewise, outside of Florida, in Sigler v. GEICO Casualty Co., No. 1:18-cv-

    01446, 2019 WL 2130137, at **3-4 (C.D. Ill. May 15, 2019), a federal district court in Illinois

    granted GEICO’s motion to dismiss claims for title transfer fees. Plaintiffs believe Schenck

    and Sigler were wrongly decided, and note that Sigler applies Illinois (not Florida law). But

    Plaintiffs admit that the authority on the question central to this case is split, and a similar

    question is currently pending in an appeal before the Eleventh Circuit, in Roth v. GEICO Gen.

    Ins. Co., No. 19-11652 (11th Cir.), that could affect the viability of the present case, and the

    success Plaintiffs and the Class have earned in this case to date.

                              3.       The Settlement Provides for Robust Notice, Simple and Easy
                                       Claims Procedure, and a Narrowly-Tailored Release.

            The Settlement provided a robust and substantive notice plan. Direct notice by mail

    was provided with simple, easy to understand, detachable postage prepaid return mail claim

    forms. Phillips Decl. at ¶36. Multiple email notices (including reminder notices for a total of

    three emails) were also provided, which enabled Class Members to “click through” to make a

    claim on a prefilled claim form on the Settlement website. Id.; see Braynen v. Nationstar

    Mortg., LLC, 2015 WL 6872519, at *18 (S.D. Fla. Nov. 9, 2015) (robust notice plan is

    evidence terms of settlement are fair and reasonable).


    5
      Three Florida state and federal courts have granted summary judgment in favor of the plaintiffs, and several
    other courts have ruled in favor of the plaintiffs on motions to dismiss.



                                                          6
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 8 of 28 PageID 8149




           The Parties also agreed to a streamlined, simple, and straightforward claims’ process.

    For the convenience of members of the Settlement Class in submitting claims, Defendants

    extracted the date of loss and pre-filled claimant information on the claim forms. See Braynen,

    2015 WL 6872519, at *18; see also Doc. 199-1 (Settlement Agreement). No additional

    information or documentation was required beyond Settlement Class members’ declaration

    that the information is correct to the best of their knowledge, and that the Settlement Class

    member believes he/she was a GEICO insured who suffered a total-loss during the Settlement

    Class period who did not receive the Transfer Fees. Phillips. Decl. at ¶36; see also Wilson v.

    Everbank, 2016 WL 457011, at *9 (S.D. Fla. Feb. 3, 2016) (finding significant that class

    members need not submit any additional evidence or documentation beyond merely “checking

    a box” which “should take no more than a few minutes for the average claimant to complete.”).

           Moreover, the Settlement Agreement provided a limited release of claims and clarified

    the limited res judicata effect of this case only to the specific Transfer Fees at issue in this

    lawsuit and the Released Claims as defined in the Settlement Agreement. Phillips Decl. at ¶38.

    The Settlement Agreement preserves all other claims based on actual cash value or property

    damage that may be asserted by Class Members except to the extent that such claims seek the

    Transfer Fees released by the Settlement Agreement. Id.

                           4.     Class Notice Has Been Successful with No Objections to the
                                  Settlement.

           Of the 287,441 claims noticed on April 17, 2020, there was no objection. Only eight

    Class Members opted out for 11 claims (one Class Member opted out on three claims).

    Declaration of KCC Class Action Services LLC Project Manager Robert Coomes attached as

    Exhibit D to the Motion for Final Approval of Settlement (“KCC Decl.”) at ¶18.                A


                                                   7
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 9 of 28 PageID 8150




    supplemental notice was made for 268 claims, for whom any objection or opt out is due June

    10, 2020. Id. at ¶3; Doc. 208, Endorsed Order. Plaintiffs will inform the Court immediately

    (and before the hearing) upon receipt of any objection from the 268 supplemental claims.

    Plaintiffs will provide a list of all opt outs to the Court before the hearing.

            As of June 2, 2020, there were over 71,460 claims made, which is an approximately

    24.8 percent claims rate. KCC Decl. at ¶17. The deadline for submission of claims is June 10,

    2020, so the claims rates is expected to increase. This claims made rate exceeds the rate

    typically experiences in claims made settlements. See Poertner v. Gillette Co., 618 Fed. Appx.

    624 (11th Cir. 2015) (approving settlement with claims rate of less than 1%); In re Online

    DVD-Rental Antitrust Litig., 779 F.3d 934, 941, 944-45 (9th Cir. 2015) (approving settlement

    with claims rate of less than 4%); Perez v. Asurion Corp., 501 F. Supp. 2d 1360, 1377-78 (S.D.

    Fla. 2007) (approving settlement with claims rate of approximately 1.1%).

                            5.      Attorneys’ Fees are Reasonable and Well Below the
                                    Eleventh Circuit Benchmark.

            As provided by the terms of the Settlement Agreement, Doc. 199-1 at ¶44, Class

    Counsel now makes this application for $5,600,000 in attorneys’ fees and $225,000.00 in costs.

    These attorneys’ fees are separate from, and will not reduce in any way, the amount of damages

    available to be paid to the members of the class. The requested attorneys’ fees are 16.9% of

    the cash benefit to the class (not including prospective relief), 9.1% of the total benefit to the

    class, including five years of prospective relief (or 14.7% of the benefit to the class when

    including merely one year of prospective relief). Martin Decl. at ¶9-13; see also Mahoney v.

    TT of Pine Ridge, Inc., 2017 WL 9472860, at **10-11 (S.D. Fla. Nov. 20, 2017) (court

    considers benefit to class as maximum settlement cash fund value and injunctive relief when


                                                     8
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 10 of 28 PageID 8151




     applying federal benchmark of 20-30%); Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d

     1334, 1339, 1342-43 (S.D. Fla. 2007) (same). These percentages all fall well below the

     Eleventh Circuit benchmark for approving fees of between 20-25% of the benefit to the class.

     See Faught v. American Home Shield Corp., 668 F.3d 1233, 1242 (“[A]ttorneys’ fees awarded

     from a common fund shall be based upon a reasonable percentage of the fund established for

     the benefit of the class. And this Court has often stated that the majority of fees in these cases

     are reasonable where they fall between 20-25% of the claims.”) (citations and quotations

     omitted).6 As more fully set forth below, the reasonableness of the attorneys’ fees and costs is

     also supported by the declaration submitted by Melvin Wright, a complex litigation practitioner

     in Orlando, Florida (Exh. A (“Wright Decl.”)) and the declarations submitted by Class Counsel

     attached as composite Exhibit B.

                               6.       The Requested Service Awards Are Reasonable.

             As provided by the terms of the Settlement Agreement (Doc. 199-1 at ¶45) Plaintiffs

     seek $10,000 each as compensation for their service as class representatives. Any fees, costs,

     and incentive awards issued by the Court will be paid separately by Defendants pursuant to the

     terms of the Settlement Agreement, and will not reduce the amount recoverable by the

     Settlement Class, nor impact their recovery in any way. Phillips Decl. at ¶43; see also, e.g.,

     Swift v. BancorpSouth Bank, 2016 WL 11529613, at *13 (N.D. Fla. Jul. 15, 2016) (approving

     service award of $10,000 and noting numerous cases approving awards of similar amounts and

     up to $300,000); Rodriguez v. Mears Destination Servs., 2018 WL 8061811 (M.D. Fla. Sep.


     6
       Numerous decisions recognize that fees paid separately by a defendant are included in the class benefit. See,
     e.g., Poertner v. Gillette Co., 618 Fed. Appx. 624, 628 (11th Cir. 2015); Johnston v. Comerica Mtg. Corp., 83
     F.3d 241, 245-46 (8th Cir. 1996); In re Managed Care Lit., 2003 WL 22850070, at *6 (S.D. Fla. Oct. 24, 2003);
     David v. American Suzuki Motor Corp., 2010 WL 1628362, at *8 n.14 (S.D. Fla. Apr. 15).



                                                           9
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 11 of 28 PageID 8152




     4, 2018) (approving an incentive award of $10,000).7 Each of the five Named Plaintiffs sat for

     a lengthy deposition, answered extensive discovery requests, responded to requests for

     production including locating numerous documents, participated in both mediations for a total

     of approximately 15 hours, attended at least one of the mediations in person, provided input to

     Class Counsel during both mediations (and after the mediations) relating to settlement

     negotiations, consistently followed up with counsel on major issues and pleadings, requested

     updates, sought to understand all legal and factual issues, and stayed up-to-date on relevant

     rulings and orders from the Eleventh Circuit. Composite Exh. C, Plaintiffs’ Declarations.

     Several of the Plaintiffs took time off from work and traveled 2 or 3 hours to attend mediation

     in person. Id.

                               7.       Case Risks.

             This case included and continues to include significant risks, including (1) the Eleventh

     Circuit may conclude that Fla. Stat. § 626.9743 controls and does not require payment of

     Transfer Fees, or that the Policy does not require payment of Transfer Fees in the first instance;

     (2) the Florida Supreme Court or other state appellate court could address and resolve the issue

     adverse to Plaintiffs and the Class before the case is finalized; and (3) class certification could

     be overturned based on various factors including that individualized issues exist or that the

     class is not ascertainable, as Defendants argued in opposing class certification here. Phillips

     Decl. at ¶25. Moreover, as noted above, there is a split of authority on the question of whether

     payment of ACV requires inclusion of Transfer Fees in Florida, with at least one Florida state



     7
       Plaintiffs’ counsel reviewed the docket entry attachment for this Rodriguez order (Doc. 285-1) and confirmed
     the incentive awards of up to $10,000.



                                                          10
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 12 of 28 PageID 8153




     courts holding that it does not. Schenck v. Windhaven Ins. Co., No. 16-2018-CA-000023.

               Class Counsel was aware of and bore such risks, and, notwithstanding such risks,

     vigorously prosecuted this Action, as seen not only in the time committed, but also in the over

     $250,000.00 in costs spent without any possibility such costs and time would be reimbursed if

     Plaintiffs were unsuccessful in this litigation. Phillips Decl. at ¶¶26-31, 45.

        III.        ARGUMENT AND CITATION OF AUTHORITY

               A.      The Court Should Give Great Weight to the Parties’ Agreement.

               This Court is not bound by the parties’ agreement, and, indeed, has a duty to

     independently evaluate the requested fees. Nonetheless, the agreement is entitled to great

     weight because it resulted from adversarial negotiations after the merits were decided. See,

     e.g., Strube v. Am. Equity Inv. Life Ins. Co., 2006 WL 1232816, at *2 (M.D. Fla. May 5, 2006);

     Elkins v. Equitable Life Ins. Co., 1998 WL 133741, at *34 (M.D. Fla. Jan. 27, 1998); Ingram

     v. Coca-Cola Co., 200 F.R.D. 685, 695 (N.D. Ga. 2001). As has been noted:

               The Court finds that the fee and expense negotiations were conducted at
               arm's length, only after the parties had reached agreement on all terms of the
               Settlement. There is no evidence in this case that the Settlement, or the fee
               and expense agreement, was in any way collusive. Under these
               circumstances, the Court gives great weight to the negotiated fee in
               considering the fee and expense request.

               Such agreements between plaintiffs and defendants in class actions are
               encouraged, particularly where the attorneys' fees are negotiated separately
               and only after all terms of the settlement have been agreed to between the
               parties. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (noting that
               negotiated, agreed upon attorneys' fees are the "ideal" toward which the
               parties should strive and stating that "[i]deally, of course, litigants will settle
               the amount of a fee").

     Manners v. Am. Gen. Life Ins. Co., 1999 WL 33581944, at *28 (M.D. Tenn. Aug. 11, 1999)

     (some internal citations omitted); see also, e.g. Johnson v. Georgia Highway Express, Inc., 488


                                                        11
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 13 of 28 PageID 8154




     F.2d 714, 720 (5th Cir. 1974) (“In cases of this kind, we encourage counsel on both sides to

     utilize their best efforts to understandingly, sympathetically, and professionally arrive at a

     settlement as to attorney's fees.”).

             This Court has cited Manners with approval, and held:

             The Court finds that the parties' agreement with regard to the payment of fees
             and expenses was not reached until after a settlement had been reached in
             principle on its other terms and that the agreement was not the product of
             collusion or fraud. As a result, the parties' agreement is entitled to substantial
             weight. See, e.g., Strube v. Am. Equity Inv. Life Ins. Co., 2008 U.S. Dist. LEXIS
             28582 at *6–7 (M.D. Fla. May 5, 2006); Elkins v. Equitable Life Ins. Co., 1998
             U.S. Dist. LEXIS 1557 (M.D. Fla. Jan. 27, 1998); Ingram v. Coca–Cola Co.,
             200 F.R.D. 685, 695 (N.D. Ga. 2001); Manners v. Am. Gen. Life Ins. Co.,No.
             3–98-0266, 1999 WL 33581944, at *28 (M.D. Tenn. August 11, 1999).

     James D. Hinson Elec. Contracting Co., Inc. v. BellSouth Telecomm. Inc., 3:07-CV-598-TJC-

     MCR, 2012 WL 12952592, at *2 (M.D. Fla. July 30, 2012) (“Hinson I”).

             Many reasons support deferring to the parties’ agreement. First, there is no one

     “reasonable fee” mandated by applicable law. The notion of reasonableness encompasses a

     range of numbers about which there can be a legitimate difference of opinion. So long as the

     requested fee is one that the court agrees is within the range of reasonableness, it should be

     approved. Second, the agreement reflects the economic realities of the marketplace, one in

     which GEICO wanted to pay as little as possible while Class Counsel had an incentive to obtain

     a larger award. The competing pressures on the parties served as a substitute for the incentives

     that normally drive private fee negotiations, ensuring that the agreed upon fee did not constitute

     a windfall. See generally, In re Continental Illinois Sec. Lit., 962 F.2d 566, 572-73 (7th Cir.

     1992) (noting that the court’s objective is to award a fee providing the lawyers what they would

     have achieved through arm’s length bargaining with a paying client). Third, the fees and costs




                                                    12
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 14 of 28 PageID 8155




     negotiated take nothing away from the Class Members. Pursuant to earlier negotiations, the

     parties agree to pay Class Members, by separate payment if they make a claim, more than the

     full actual damages Plaintiffs alleged was owed by Defendants. Phillips Decl. at ¶43; Doc.

     199-2 at ¶44. Fourth, reducing the agreed fee would discourage competent attorneys from

     handling class actions and agreeing to compromise their fee claims in settlement. Finally, all

     Class Members received notice that Class Counsel would make the fee application for the

     requested amounts and not a single Class Member objected. KCC Decl. at ¶19 and exhibits A

     and B.

              B.     The Requested Fee is Reasonable under the Common Fund Doctrine.

                            1.      The Common Fund Doctrine and Eleventh Circuit Law.

              Courts have long recognized the common fund doctrine, under which attorneys who

     create a recovery benefitting a group of people may be awarded their fees and costs from the

     recovery. See, e.g., Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The doctrine serves

     the “twin goals of removing a potential financial obstacle to a plaintiff’s pursuit of a claim on

     behalf of a class and of equitably distributing the fees and costs of successful litigation among

     all who gained from the named plaintiff’s efforts.” In re Gould Sec. Lit., 727 F.Supp. 1201,

     1202 (N.D. Ill. 1989). The doctrine also ensures that those who benefit from a lawsuit are

     not “unjustly enriched.” Van Gemert, 444 U.S. at 478.

              In a case such as this one, the Eleventh Circuit has directed that the fee be based

     upon a percentage of the class benefit. Camden I, 946 F.2d at 774-75. Courts have

     significant discretion in choosing the proper percentage. “There is no hard and fast rule . .

     . because the amount of any fee must be determined upon the facts of each case.” Id. at



                                                    13
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 15 of 28 PageID 8156




     774. The court should look at such factors as the time required reaching a settlement,

     whether there are any substantial objections, the economics of a class action, the criteria

     set out in Johnson v. Georgia Highway Express, and any other “unique” circumstances.

     Id. at 775. In Camden I, the Eleventh Circuit recognized that a fee award of 50 percent of

     the benefit is the upper limit; that the majority of fee awards fall between 20 and 30

     percent; and that 25 percent serves as the “benchmark” unless the circumstances suggest

     a more appropriate percentage. Id. at 774-75.

                                2.       The Requested Fee Here is Less than 10 Percent of the
                                         Class Benefit.

              The benefit to the class from the Settlement in this case consists of: (1) the cash

     payment to which Class Members are eligible to receive by filing a claim;8 (2) the value

     of GEICO’s agreement to begin including $79.85 in Transfer Fees to all first-party total-

     loss claimants, which it began on January 1, 2020; and (3) the fees and expenses agreed

     to be paid by GEICO. See, e.g., Camden I, 946 F.2d at 771 (recognizing that fees are

     proper under the common fund approach where the class receives “monetary or

     nonmonetary benefits”); Hinson v. AT&T Services, Inc., No. 3:13-cv-00029-TJC-JRK

     (Order of 12/16/16, Doc. 172)) (“Hinson II”) (approving fees of under 12 percent of a

     common benefit fund including cash available to class, attorneys’ fees and costs, and


     8
       The entire fund available to class members is used to determine the benefit to the class for the purpose of
     determining fees. That class members did not file claims for the entire amount available under the settlement does
     not impact the fee analysis. Both the Supreme Court and the Eleventh Circuit have approved calculating fees
     based on the total value of the settlement, regardless of the actual payout to the class. See Van Gemert, 444 U.S.
     at 480-82; see also, Waters v. Int'l Precious Metals Corp, 190 F.3d 1291, 1295-97 (11th Cir. 1999). This approach
     is widely followed, both in this circuit and elsewhere. See, e.g., Montoya v. PNC Bank. NA, 2016 WL 1529902 at
     *16 (S.D. Fla. Apr. 13, 2016); Pinto v. Princess Cruise Lines, 513 F. Supp. 2d 1334, 1339 (S.D. Fla. 2007); Stahl
     v. MasTec, Inc., 2008 WL 2267469, at *1 (M.D. Fla. May 20, 2008); Masters v. Wilhelmina Model Agency, Inc.,
     473 F.3d 423, 437-38 (2d Cir. 2007); Williams v. MGM- Pathe Comm. Co., 129 F.3d 1026, 1027 (9th Cir. 1997).



                                                            14
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 16 of 28 PageID 8157




     benefit of change in practices); Manual for Complex Litigation § 21.7 at 335 (4th ed.) (“If

     an agreement is reached on the amount of a settlement fund and a separate amount for

     attorney's fees and expenses ... the sum of the two amounts ordinarily should be treated as

     a settlement fund for the benefit of the class”). Numerous decisions recognize that fees paid

     separately by a defendant are included in the class benefit. See, e.g., Poertner v. Gillette Co.,

     618 Fed. Appx. 624, 628 (11th Cir. 2015); Johnston v. Comerica Mtg. Corp., 83 F.3d 241,

     245-46 (8th Cir. 1996); In re Managed Care Lit., 2003 WL 22850070, at *6 (S.D. Fla. Oct. 24,

     2003); David v. American Suzuki Motor Corp., 2010 WL 1628362, at *8 n.14 (S.D. Fla. Apr.

     15, 2010).

              The fees requested by Plaintiffs here are less than 10 percent of the value of the benefits

     to the class. The benefits to the class exceed $61.9 million, which includes approximately

     $27.54 million that GEICO has made available to class claimants, approximately $2.2 million

     in Transfer Fees paid between January 1 and June 17, 2020 pursuant to GEICO’s change in

     practice, $5.6 million for attorneys’ fees, and $26.56 million in benefit of prospective relief

     from June 17, 2020 through June 17, 2025 due to GEICO’s changed practice of paying Transfer

     Fees. The requested fee of $5.6 million is less than 10 percent of the total benefit to the class

     ($5.6 million divided by $61.9 million = 0.0904).9 Martin Decl. at ¶¶10-13.

                       C.       The Percentage Sought by Class Counsel is Justified.

     9
       Even if the Court looked at the actual claims made to determine the cash benefit to the class (which is not the
     method that courts in this Circuit consider the issue), the percentage fee would be less than 14 percent. This is
     because there have been approximately 25 percent claims made to date (KCC Decl. at ¶17) on a benefit fund of
     $27.54 million, which is a claims-made recovery of $6.885 million. The sum of the $6.885 million, $2.2 million
     in already-realized payments for change in practice, $5.6 million in attorneys’ fees, and $26.56 million for
     GEICO’s change in practice is $41.25 million. Fees of $5.6 million is 13.6 percent of that amount. The requested
     fee also is reasonable even if the Court considers the $27.54 million cash benefit alone without consideration of
     the benefit to the class from GEICO’s change in practice. Exh. A, Wright Decl. at ¶24 (opining that fees sought
     are reasonable even if calculated as a percentage of $27.54 million).



                                                            15
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 17 of 28 PageID 8158




            The requested fee meets the guidelines of Camden I and, at less than 10 percent of the

     class benefit, is “well below the lower-end of the threshold” of 20% approved by the Eleventh

     Circuit, and a fortiori the benchmark of 25%. Exh. A, Wright Decl. at ¶23. Even if the

     requested fee amounted to 30 percent of the benefit, it would still fall within the range approved

     in Camden I. The requested fee therefore is justified under the case law and the facts of this

     case. See, e.g., Waters v. Int'l Precious Metals Corp, 190 F.3d 1291, 1295 (11th Cir. 1999)

     (approving fee of 33 and 1/3 percent); Morefield v. NoteWorld, LLC, 2012 WL 1355573, at *5

     (S.D. Ga. Apr. 18, 2012) (approving fee of 33 and 1/3 percent); In re Checking Account

     Overdraft Litig., 2014 WL 11370115, at* 13 (S.D. Fla. 2014) (awarding fees of 30 percent);

     Allapattah Services., Inc. v. Exxon Corp., 454 F.Supp.2d 1185, 1240 (S.D. Fla. 2006)

     (awarding fees of 31 and 1/3 percent of settlement); Pinto v. Princess Cruise Lines, 513

     F.Supp.2d 1334, 1342 (awarding a 30 percent fee).

            The Eleventh Circuit confirmed that the Johnson factors are “appropriately used in

     evaluating, setting, and reviewing” the percentage awarded. Camden I, 946 F.2d at 775. An

     analysis of these specific factors, Id. at 772 n.3, demonstrates that the requested fee is fair and

     reasonable. This conclusion is supported by Mr. Wright, who found that the “Johnson factors

     are relevant and support the $5.6 million fee to Class Counsel in this case, whether the fee is

     calculated as a percentage of $61.90 million or of $27.54 million.” Exh. A, Wright Decl. at

     ¶24.

                            1.      The Time and Labor Required.

            Substantial time and labor was required in investigating and litigating this case since

     May 2017. Class Counsel invested approximately 6,148.1 hours having a value of over $3.9



                                                     16
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 18 of 28 PageID 8159




     million (Phillips Decl. at ¶45), and expect to expend approximately 120 more hours through

     finalization of this case and payment to Class Members. Id. at ¶46. This consolidated class

     action has been contested at every stage. Motion practice included multiple motions to dismiss,

     multiple motions to strike pleadings, a motion to strike expert testimony, competing motions

     for summary judgment, motions to compel, a motion for class certification, and a motion to

     reconsider class certification, many of which involved complex and novel questions of fact

     and law. Id. at ¶¶15-24. The parties took 17 depositions, including class representatives,

     corporate representatives, and expert witnesses. Id. at ¶13. Plaintiffs reviewed over 43,000

     pages of documents produced by Defendants. Id. at ¶14. Plaintiffs served five sets of

     interrogatories, six sets of document requests, and requests for admission, and responded to

     numerous requests for production and interrogatories. Id. Plaintiffs analyzed millions of lines

     of data involving over 270,000 total loss claims. Martin Decl. at ¶8. Class notice has been

     completed relating to over 287,000 claims. Phillips Decl. at ¶12. Class counsel engaged in a

     lengthy settlement negotiation process relating to over 75 pages of settlement and notice

     documents, plus website content, FAQs and answers, phone recordings, and help desk scripts.

     Class counsel negotiated very favorable notice provisions that ensured fair notice to Class

     Members and resulted in a much higher than average claims rate.

            The work was justified in view of the issues and how the case was defended. As a

     result, this factor supports the requested fee. See Exh. A, Wright Decl. at ¶24(a).

                           2.      The Novelty and Difficulty of the Questions Involved.

            The case involved issues of first impression. These legal issues required analysis

     and briefing relating to regulatory, statutory, and common law. There were also complex




                                                   17
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 19 of 28 PageID 8160




     factual and class certification issues requiring expert involvement to analyze voluminous

     data for over 300,000 claims, and to determine which of those claims involved leased

     vehicles. Because GEICO does not track leased vehicle data, Class Counsel vigorously

     pursued the production of electronic data to enable Class Counsel to identify leased

     vehicles from a multitude of “leased-vehicle indicators” contained in GEICO’s data. Class

     counsel spent over $10,000 checking its leased vehicle determinations against publicly

     available vehicle data.

             The result of Class Counsel’s pursuit of necessary data was Defendants production

     of 19 sets of data and documents. The difficulty of the case supports the requested fee

     award. See Exh. A, Wright Decl. at ¶24(b).

                           3.      The Skill Requisite to Perform the Services Properly.

             “This case required class counsel with a very high level of energy, skill and

     experience in class action litigation. It required counsel with the expertise to address the

     many legal issues and with the experience to manage the logistics inherent in a class

     comprised of thousands of members”. Exh. A, Wright Decl. at ¶24(c). Class Counsel

     possessed the necessary experience and skill. Id. at ¶24(d).

                           4.      The Preclusion of Other Employment.

             Due to the substantial time commitment, all of the Class Counsel firms forewent other

     fee and profit-generating opportunities in pursuit of this case. Exh. B, Composite Class

     Counsel Declarations. This is unsurprising given the nature of the case. Exh. A, Wright Decl.

     at ¶24(f).

                           5.      The Customary Fee.



                                                  18
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 20 of 28 PageID 8161




              The usual fee range for common fund cases is 20% to 30%, with 50% as the upper

     limit. Camden I, 946 F.2d at 774-75. The fee requested under this Settlement is well under

     this customary range. Id.; see also, Exh. A, Wright Decl. at ¶24(g).

                            6.      Whether the Fee is Fixed or Contingent.

              This action was prosecuted entirely on a contingent fee basis. Phillips Decl. at ¶27.

     If Plaintiffs had not achieved a recovery, Class Counsel would have received nothing and

     would have suffered a direct out-of-pocket loss of all expenses due to the fact that they

     advanced all the expenses of the litigation. Id. Numerous courts have recognized that such

     risk deserves extra compensation and is a critical factor in determining the reasonableness

     of a fee. See, e.g. In re Dun & Bradstreet Credit Svcs. Cons. Lit., 130 F.R.D. 366, 373 (S.D.

     Ohio 1990); Behrens v. Wometco Enterprises., Inc., 118 F.R.D. 534, 548 (S.D. Fla. 1988),

     aff'd, 889 F.2d 21 (11th Cir. 1990); In re Cont. Ill, Sec. Lit., 962 F.2d 566, 569 (7th Cir.

     1992).

                            7.      Time Limitations Imposed by the Client or Circumstances.

              There were times during this litigation when Class Counsel worked under

     considerable time pressure due to various deadlines. Class Counsel do not contend that

     this factor justifies either a higher or lower fee as time pressure in cases of this sort is

     expected.

                            8.      The Amount Involved and the Results Obtained.

              “[C]lass counsel obtained a very substantial recovery for the class under difficult

     circumstances.” Exh. A, Wright Decl. at ¶24(e). Class Members who make a claim will

     recover over 100 percent of the Transfer Fees and interest that the lawsuit alleges they




                                                   19
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 21 of 28 PageID 8162




     were underpaid. Phillips Decl. at ¶34; Doc. 199-1 at ¶44. The amount of cash available to

     make these payments is approximately $27.54 million. Martin Decl. at ¶10. The value to

     Class Members from GEICO’s agreement to change its practice is approximately $2.2

     million for the period until the fairness hearing, and a minimum of $4.88 million for the

     one year after the fairness hearing. Id. at ¶9. The common benefit fund conservatively is

     thus $61.9 million. Phillips Decl. at ¶35; Martin Decl. at ¶10.

                            9.      The Experience, Reputation, and Ability of the Attorneys.

            The lawyers who represent the class have considerable experience, skill and

     reputation in both complex civil litigation and class actions. “I believe the members of the

     class counsel team had a very high level of expertise and skill, and that their excellent

     reputations are well-earned.” Exh. A, Wright Decl. at ¶24(d).

                            10.     The Undesirability of the Case.

            This case was not undesirable except to the extent that it was a difficult case with

     substantial risk that was vigorously defended, as well as a case of first impression.

                           11.      The Nature and Length of the Relationship with the Client.

            Class Counsel had no prior relationship with any of the Named Plaintiffs before this

     case. Class Counsel entered their standard representation agreements with each of the Named

     Plaintiffs. Class Counsel do not believe that this factor supports an adjustment of the fee award.

                           12.      Awards in Similar Cases.

            “[A]wards in similar cases…more than justifies the fees sought here.” Exh. A,

     Wright Decl. at ¶24(h) (citing, inter alia, Bastian v. United Servs. Auto. Ass’n, 2017 U.S.

     Dist. LEXIS 180757 (M.D. Fla. Nov. 1, 2017) (awarding fees and costs of approximately




                                                    20
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 22 of 28 PageID 8163




     9.4% of benefits in case making similar claims for total-loss vehicles); Hamilton, No. 13-

     cv-60749, ECF No. 178, 2014 U.S. Dist. LEXIS 154762 (S.D. Fla. Oct. 23, 2014) 10

     (awarding fees of 16% in forced-place insurance settlement); see also, Camden I, 946 F.2d

     at 774-75. The fees sought by Class Counsel here are consistent with and lower than fees

     in similar cases. See, e.g., Waters, 190 F.3d at 1295 (11th Cir. 1999) (33 1/3 percent); In re

     Checking Account Overdraft Litig., 830 F. Supp. 2d. 1330, 1357 (S.D. Fla. 2011) (30

     percent); Columbus Drywall & Insulation, Inc. v. Masco Corp., 2012 WL 12540344, at *2

     (N.D. Ga. Oct. 26, 2012) (awarding fee of 33 and 1/3 percent and listing other cases

     awarding fees based on similar or higher percentages); In re Friedman's, Inc. Securities

     Litig., 2009 WL 1456698, at *4 (N.D. Ga. May 22, 2009) (approving 30 percent fee);

     Wolff v. Cash 4 Titles, 2012 WL 5290155, at **5-6 (S.D. Fla. Sept. 26, 2012) (noting that

     fees in the Eleventh Circuit are “roughly one-third” of the benefit to the class and listing

     numerous cases awarding fees of 30 percent or higher).

                                13.     Other Factors

                The economics of class actions require that class counsel be adequately

     compensated; otherwise consumers will find it increasingly hard to find good lawyers to

     take their cases. As one court observed:

                [C]ourts . . . have acknowledged the economic reality that in order to
                encourage “private attorney general” class actions brought to enforce the
                securities laws on behalf of persons with small individual losses, a financial
                incentive is necessary to entice capable attorneys, who otherwise could be
                paid regularly by hourly-rate clients, to devote their time to complex, time-
                consuming cases for which they may never be paid.



     10
          Hamilton v. SunTrust Mortg. Inc., No. 13-60749-CIV, 2014 WL 5419507, at *8 (S.D. Fla. Oct. 24, 2014).



                                                          21
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 23 of 28 PageID 8164




     Mashburn v. Nat'l Healthcare, Inc., 684 F.Supp. 679, 687 (M.D. Ala. 1988); see also, e.g.

     In re Checking Account Overdraft Litig. 2014 WL 11370115, at *17 (If class counsel is

     not awarded a bonus, “very few lawyers could take on the representation of a class client

     given the investment of substantial time, effort, and money, especially in light of the risks

     of recovering nothing”) (quoting Behrens v. Wometco Enterprises, Inc., 118 F.R.D. 534,

     548 (S.D. Fla. 1988), aff'd sub nom. Behrens v. Wometco Enterprises, 899 F.2d 21 (11th

     Cir. 1990)). “Without [a] premium incentive, it simply would make no economic sense for

     counsel to undertake a case like this one.” Exh. A, Wright Decl. at ¶32. Other factors

     support the fee requested here. Id. at ¶¶25-26.

                    D.      The Requested Fee is Reasonable under the Lodestar Approach,
                            Including Under §627.428.

            While requiring use of the percentage of the benefit method in cases such as this one,

     the Eleventh Circuit has authorized courts to use the lodestar method as a cross-check on the

     reasonableness of the requested fee. Waters, 190 F.3d at 1298. The requested fee here is

     reasonable under the lodestar approach, which permits multiples that range “from less than 2

     to more than 5 times the time value of the hourly charges.” Exh. A, Wright Decl. at ¶32. A

     $5.6 million award to Class Counsel “is reasonably sufficient (slightly more than 1.4 times the

     calculated lodestar $3,954,142.55 for Class Counsel) to compensate [Class Counsel] for the

     economic risks they undertook in accepting and prosecuting this case.” Id.; see also, e.g.,

     Ingram, 200 F.R.D. at 696 (noting that multipliers range from less than two to more than five

     times the reasonable hourly charges); Manners, 1999 WL 33581944, at *31 (finding that a

     multiplier of 3.8 was justified, noting that multipliers in similar litigation have ranged from 1

     through 4, and collecting the relevant cases); Behrens, 118 F.R.D. at 549 (S.D. Fla. 1988)



                                                       22
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 24 of 28 PageID 8165




     (determining that multipliers range from 2.26 to 4.5 with “three appear[ing] to be the average”);

     Kuhnlein v. Dept. of Revenue, 662 So. 2d 309, 315 (Fla. 1995) (multiplier of 5 proper in class

     action to place greater emphasis on monetary results achieved and to alleviate contingency risk

     factor and attract high level counsel); see also Roth v. GEICO General Ins. Co., No. 16-cv-

     62942-WPD (Doc. 333, Order awarding a 2.0 multiplier).

                This is also true under a Fla. Stat. § 627.428 analysis. See Roth v. GEICO General Ins.

     Co., No. 16-cv-62942-WPD (Doc. 333, Order awarding a 2.0 multiplier in contested fee

     petition after judgment). But the Eleventh Circuit has held that fee-shifting statutes are not

     applicable where attorneys’ fees are determined by settlement and not pursuant to a litigated

     judgment. See Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1217 (11th Cir. 2018).

     Because this case is a settlement, Fla. Stat. § 627.428 does not set the standard for a fee award.

     Nevertheless, as confirmed by Mr. Wright, the fee amount requested is reasonable even under

     the standard of Fla. Stat. § 627.428. Exh. A, Wright Decl. at ¶¶31, 33-38; see also Roth (a 2.0

     multiplier proper under a similar case with similar risks). Mr. Wright’s declaration sets forth

     the applicable standards under governing Florida law, the factors applicable to hours expended,

     hourly rates, and the proper multiplier, and opined that the fees sought here are reasonable.

     Exh. A, Wright Decl. at ¶¶31, 33-38 (citing Florida Patient’s Compensation Fund v. Rowe,

     472 So. 2d 1145, 1150-51 (Fla. 1985); Standard Guaranty Insurance Co. v. Quanstrom, 555

     So. 2d 828, 834 (Fla. 1990); Joyce v. Federated Nat’l Ins. Co., 228 So. 3d 1122 (Fla. 2017)).

                If a typical lodestar and multiplier analysis were employed in this case, Class Counsel

     could seek a substantially larger fee.11 None of Class Counsel would have undertaken this case


     11
          Plaintiffs’ expert Michael Wright has reviewed Class Counsel’s billing and lodestar records. Typically, because



                                                               23
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 25 of 28 PageID 8166




     without the opportunity for a multiplier. See Exh. B.

                       E.        The Court Should Approve Reimbursement to Class Counsel
                                 for Expenses.

              Class Counsel seeks approval of up to $225,000.00 in costs and expenses. Class

     Counsel to date has expended over $258,329.59 in litigation costs and expenses. Phillips Decl.

     at ¶45. A supplemental itemization of any additional expenses will be filed before the fairness

     hearing. The Court should direct GEICO to pay to Class Counsel the sum of all expenses up

     to $225,000.00 as provided in the Settlement. See, e.g., Waters, 190 F.3d at 1298 (recognizing

     that class counsel entitled to expenses in addition to an award of fees); see also, Exh. A, Wright

     Decl. at ¶28 ($225,000.00 in litigation expenses is reasonable).

                       F.        The Court Should Approve Service Awards to the Class
                                 Representatives.

              Courts routinely approve service awards to compensate class representatives for their

     time and efforts on behalf of the class and encourage them to serve in a representative capacity.

     See, e.g., Hinson II (approving service awards of $15,000 per class representative); In re

     Checking Account Overdraft Litig., 2014 WL 11370115, at **12-13 ($10,000 service awards

     to 12 named plaintiffs); Spicer v. Chi. Bd. Options Exchange, Inc., 844 F. Supp. 1226, 1267-

     68 (N.D. Ill. 1993) (collecting cases approving awards ranging from $5,000 to $100,000,

     and awarding $10,000 to each named plaintiff). The five class representatives devoted




     fees are based upon a percentage of the recovery, courts in this Circuit do not find it necessary to scrutinize Class
     Counsel’s lodestar or undertake a review of Class Counsel’s billing records. See, e.g., In re Checking Account
     Overdraft Litig., 2014 WL 11370115, at *15. Accordingly, although the information relating to each firm's hours,
     rates and expenses are summarized in the counsel declarations, Class Counsel are not submitting their detailed
     billing records because the records are not redacted, contain work product, and might reveal information to
     opposing counsel that would adversely impact Plaintiffs’ position if the settlement is not approved. Nonetheless,
     if this Court wishes to review the records, Class Counsel will immediately provide them.



                                                              24
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 26 of 28 PageID 8167




     substantial time to this litigation, meeting with counsel, sitting for depositions, traveling

     to and appearing at mediation, responding to written discovery, producing numerous

     documents, and consulting regarding settlement. Exh. C, composite of Named Plaintiff

     Declarations. Each of the Named Plaintiffs missed work to participate in mediations and

     agreed to declare impasse on at least two occasions during negotiations over releases and

     notice and thus were willing to risk their recovery and delay their payments for the good

     of the class. Id. Because of their efforts, other Class Members received a favorable

     Settlement. Exh. A, Wright Decl. at ¶29. Accordingly, the service awards should be approved.

     Id. (requested service awards are “extremely reasonable”).

                                           CONCLUSION

            For the reasons set forth in this application, Class Counsel request the Court award

     them fees of $5.6 million and expenses of $225,000.00, and approve service awards of

     $10,000 to each of named Plaintiffs Anthony Cook, Maurice Jones, Micah Bellamy, Anthony

     Lorenti, and Ashley Barrett.

            Respectfully submitted this 2nd day of June 2020.

                                                 /s/Jacob Phillips
                                                 Edmund A. Normand
                                                 Jacob L. Phillips
                                                 Normand Law PLLC
                                                 P.O. Box 140036
                                                 Orlando, FL 32814
                                                 Telephone: (407) 603-6031
                                                 Facsimile: (509) 267-6468
                                                 ed@ednormand.com
                                                 jacob@ednormand.com

                                                 Christopher B. Hall
                                                 Andrew Lampros
                                                 Appearing Pro Hac Vice


                                                  25
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 27 of 28 PageID 8168




                                               Hall & Lampros, LLP
                                               400 Galleria Parkway, Suite 1150
                                               Atlanta, GA 30339
                                               Telephone: (404) 876-8100
                                               Facsimile: (404) 876-3477
                                               alampros@hallandlampros.com
                                               chall@hallandlampros.com

                                               Bradley W. Pratt
                                               Pratt Clay, LLC
                                               4401 Northside Parkway, Suite 520
                                               Atlanta, GA 30327
                                               Telephone: (404) 949-8118
                                               Facsimile: (404) 949-8159
                                               bradley@prattclay.com

                                               Christopher J. Lynch
                                               Christopher J. Lynch, P.A.
                                               6915 Red Road, Suite 208
                                               Coral Gables, Florida 33143
                                               Telephone: (305) 443-6200
                                               Facsimile: (305) 443-6204
                                               clynch@hunterlynchlaw.com
                                               lmartinez@hunterlynchaw.com

                                               Tracy L. Markham
                                               Southern Atlantic Law Group, PLLC
                                               2800 N. 5th Street, Suite 302
                                               St. Augustine, FL 32084
                                               Telephone: (904) 794-7005
                                               Facsimile: (904) 794-7007
                                               tlm@southernatlanticlawgroup.com
                                               pleadingsonly@southernatlanticlaw.com
                                               Attorney for Plaintiffs




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been

     electronically filed with the Clerk of Court by using CM/ECF system this 2nd day of June




                                               26
Case 6:17-cv-00891-PGB-LRH Document 210 Filed 06/02/20 Page 28 of 28 PageID 8169




     2020. I also certify that the foregoing document is being served this day on all counsel of

     record identified on the Service List in the manner specified, either via transmission of Notices

     of Electronic Filing generated by CM/ECF or in the some other authorized manner for those

     counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                                  Respectfully submitted,
                                                                  /s/ Jacob Phillips




                                                    27
